DECISION
The application of the above-named defendant for a review of the sentence of 10 years for Issuing a Bad Check; credit for 129 days served; pius the Defendant must *20enroll in the Life Skills Program or any appropriate training center; and she is not to open or use a checking account when released on parole imposed on December 23, 1985, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall be amended to 10 years for Issuing a Bad Check; credit for 129 days served; plus a recommendation that the Defendant be released to a training Program which would be under the supervision of custodial authorities at the Women’s Correctional Facility; and she is not to open or use a checking account when released on parole.
DATED this 8th day of May, 1987.
The reason for the amendment is that it will give administration more discretion in properly supervising this woman on parole.
We wish to thank Scott Gratton of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas Honzel, Douglas Harkin, Judges.